Citation Nr: 1428215	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-41 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sleep apnea.  

(The issues of whether new and material evidence has been received to reopen the claims of service connection for hypertension and low back pain, entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder, entitlement to a compensable evaluation for a bilateral hearing loss disability, and entitlement to service connection for skin cancer are addressed in a separate Board decision).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Manila, the Republic of the Philippines.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge via videoconference technology in October 2012; a copy of the transcript is of record.  The Veteran also testified at a February 2014 hearing before a different Veterans Law Judge, but only with regard to the claims noted in the parenthetical reference on the title page.  Separate Board decisions are being issued pursuant to Board policy that mandates such decisions in these circumstances.  See BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments (Transmittal Sheet, May 17, 1999), § 14(a)(9)(b) ("if more than one Board member conducts a hearing in a given case, each hearing on different issues, separate decisions will be required").

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveal documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  


FINDING OF FACT

The probative competent and credible evidence of record shows that the Veteran is currently diagnosed with sleep apnea that was incurred in service.

CONCLUSION OF LAW

Sleep apnea was incurred during active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran contends that he has sleep apnea that had its onset in service.  A February 2012 sleep study report contained a diagnosis of significant obstructive sleep apnea based on the apnea-hypopnea index.  Thus, a current disability is shown.

In regard to evidence of in-service incurrence, the Veteran's service treatment records are silent for complaints of sleep apnea or associated symptomology.  The Veteran, however, provided his own statements in October 2010 and buddy statements in May 2012 that show that he experienced symptoms of sleep apnea, to include snoring and gasping for air during sleep, while in service that have continued thereafter.  The Veteran is competent to provide evidence of that which he experiences, including his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran's statements and the buddy statements to be credible and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, in-service symptoms are shown.

In regard to evidence establishing a nexus between the current disability and the in-service symptoms, the record contains an October 2012 opinion from the Veteran's physician.  The physician opined that, given the Veteran's reported longstanding symptoms, including daytime somnolence since 1968, it was at least as likely as not that the Veteran's obstructive sleep apnea existed prior to his military discharge.  The physician also reasoned that the Veteran had maintained his body weight at or near his ideal body weight and noted that his current body mass index was 23.  The Board finds the opinion to be of great probative value as the physician provided a rationale based on the Veteran's lay statements, medical history, and clinical findings.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As all the elements necessary to substantiate the claim have been met, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


